490 So. 2d 248 (1986)
Hermione Dealmeida WOOD, Cross-Appellant,
v.
Thomas R. WOOD, Cross-Appellee.
No. 85-2694.
District Court of Appeal of Florida, Third District.
July 1, 1986.
*249 Fine, Jacobson, Schwartz, Nash, Block & England and Linda Ann Wells, Miami, for cross-appellant.
No appearance for cross-appellee.
Before NESBITT, BASKIN and FERGUSON, JJ.
PER CURIAM.
It is undisputed that the disastrous economic situation that befell the marriage partners was caused by intentional acts of the now elusive husband. The trial court's refusal to consider that fact and to grant cross-appellant/wife the husband's interest in the home, the single marital asset, as an equitable distribution, was an abuse of discretion. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980); Williamson v. Williamson, 367 So. 2d 1016 (Fla. 1979).
Reversed and remanded for further consistent proceedings.